Citation Nr: 0103448	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of back 
injury with herniated nucleus pulposus, L4-5 and L5-S1, with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1979.  
Her claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted an increased evaluation 
for the veteran's service-connected back disability from zero 
to 10 percent.  The veteran disagreed, contending that her 
condition merited a higher evaluation, and this appeal 
ensued.  


FINDING OF FACT

The veteran's service-connected residuals of back injury with 
herniated nucleus pulposus, L4-5 and L5-S1, with traumatic 
arthritis are productive of no more than moderate limitation 
of motion of the lumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of 
back injury with herniated nucleus pulposus, L4-5 and L5-S1, 
with traumatic arthritis, but no more than 20 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5292 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural and Factual Background

The veteran contends that her service-connected low back 
problem, characterized as residuals of back injury with 
herniated nucleus pulposus, L4-5 and L5-S1, with traumatic 
arthritis, is more than 10 percent disabling since it is 
productive of severe pain and resulting functional 
limitation.  She maintains that she cannot perform more than 
light exertional activity without pain.  However, she has 
testified that she has been able to attend Bible college 
despite the pain, and that she routinely works as a 
missionary at her church.  In that capacity, she makes house 
calls and hospital calls to people and engages in talk, 
prayer and counseling.  She also ministers to the poor in 
this capacity.  She is able to drive.  She stated that she 
was declared disabled by the Social Security Administration 
(SSA) from 1989 to June 1999 for mental health problems.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Service medical records show that the veteran injured her 
back in service.  In September 1980, the RO granted service 
connection for residuals of back injury with herniated 
nucleus pulposus, L4-5 and L5-S1 (resolved), and traumatic 
arthritis.  The disability was evaluated as noncompensable.  
The veteran filed the instant claim for an increased 
evaluation in March 1999.  

The veteran was afforded a VA examination in May 1999.  She 
reported that she has constant low back pain which was 
aggravated by prolonged standing, lifting or walking.  She 
utilized Tylenol and rest for relief.  She stated that the 
pain had kept her from working.  

The examination revealed no overt postural abnormalities or 
fixed deformities.  There were no muscle contractions or 
spasm noted.  Deep tendon reflexes were 2+ bilaterally in the 
lower extremities.  The veteran demonstrated flexion of 60 
degrees, extension of 25 degrees, lateral flexion of 35 
degrees bilaterally and rotation of 35 degrees bilaterally.  
Straight leg test was negative at 40 degrees.  X-rays 
revealed marked narrowing of the disc spaces at L4-5 and L5-
S1, especially on the right, along with osteophyte formation.  
The diagnosis was moderate limitation of range of motion of 
the lumbar spine, especially with flexion, no sciatica noted.  
The impression following X-rays was moderate degenerative 
disc disease.

II.  Analysis

The Board must consider a series of related laws and 
regulations when evaluating the veteran's claim for an 
increased evaluation.  VA first has a duty to assist the 
veteran in developing facts which are pertinent to that 
claim.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
present case, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  That evidence includes the 
veteran's service medical records, a report of VA 
examination, and statements, testimony, and argument made by 
and on the veteran's behalf.  The Board has not been made 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  Essentially, when the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In this case, the veteran's low back disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293 
(2000).  The Board notes that arthritis is rated on the basis 
of limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2000).  The appellant's 
service-connected low back disability may also be rated under 
Diagnostic Code 5293.  Under Diagnostic Code 5293, which 
contemplates symptomatology associated with intervertebral 
disc syndrome, a 10 percent rating is assigned for disc 
syndrome which is mild in degree.  A 20 percent rating is for 
assignment when the disc syndrome is moderate, with recurring 
attacks.  The next higher rating of 40 percent is provided 
when the disc syndrome is severe, with recurring attacks, 
with intermittent relief.  The maximum rating of 60 percent 
is assigned when the disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

When evaluating the veteran's symptoms and signs of 
disability, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.40 and § 4.45.  Section 4.40 of the Code of 
Federal Regulations provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Sections 4.45 of 
the Code of Federal Regulations provides that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, the functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The Board finds that the veteran's manifestations of her 
service-connected back condition do not equate to an 
increased evaluation under the currently assigned diagnostic 
criteria.  There is no evidence of even moderate disc 
syndrome characterized by recurring attacks.  The veteran has 
indicated that she is able to get around and perform 
charitable work-like activity despite her pain, and she has 
not indicated that she suffers from recurring attacks of disc 
syndrome.  Rather, she has described pain that presents some 
functional limitation but is controlled with conservative 
treatment.  Recent examination revealed no positive 
neurological findings.  Deep tendon reflexes were 2+, 
bilaterally in the lower extremities, and straight leg 
raising was negative at 40 degrees.  The diagnostic findings 
did indicate moderate disc disease in that x-rays showed 
moderate to marked disc space narrowing of the disc space L4-
L5 and L5-L6, minimal retrolisthesis at L45-S1 and osteophyte 
formations.  The examiner diagnosed moderate degenerative 
disc disease, and the Board does not doubt that the veteran 
experiences some symptomatology related to her disc disease.  
However, there is simply no objective evidence that she has 
moderate intervertebral disc syndrome characterized by 
recurring attacks.  The veteran's self-described activities, 
coupled with the findings on examination, are not suggestive 
of more than mildly restrictive pain on motion.  Moreover, 
there was no evidence of severe recurring attacks with 
intermittent relief, or sciatic neuropathy or demonstrative 
muscle spasm or other neuropathy with little intermittent 
relief, as required for the 60 percent evaluation under 
Diagnostic Code 5293.  

Other pertinent rating codes include Diagnostic Codes 5292 
and 5295.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2000).  Under Diagnostic Code 5295, a 10 percent evaluation 
is warranted for lumbosacral strain with characteristic pain 
on motion, while a 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, and a 40 percent disability evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Under Diagnostic Code 5292, a 
20 percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine, while a 40 percent evaluation is 
warranted for severe limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292.  

While there is no evidence of muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in 
standing position consistent with an increased evaluation 
under Diagnostic Code 5295, there is evidence of moderate 
limitation of motion of the lumbar spine consistent with a 20 
percent rating under Diagnostic Code 5292.  The VA 
examination is uncontroverted in this regard.  However, the 
evidence does not show more than moderate limitation of 
motion.  Thus, a 40 percent evaluation is not warranted under 
that code.  Moreover, the veteran is rated with regard to 
limitation of motion, and thus Diagnostic Code 5010 is not 
applicable.  

Additional diagnostic codes relating to the back have been 
considered, however, there is also no evidence of any fixed 
deformity of the spine suggestive of ankylosis or fracture.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289.  In 
short, the preponderance of the evidence is against an 
evaluation in excess of the newly assigned 20 percent under 
any relevant diagnostic code while this claim has been 
pending.

Finally, the Board does not find that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), 
which provides for an increased disability evaluation where 
the schedular criteria are deemed inadequate due to such 
related factors as marked interference with employment, is 
appropriate.  The veteran has submitted no objective evidence 
showing that her service-connected low back condition has 
markedly interfered with his employment status beyond that 
interference contemplated by the currently assigned 20 
percent evaluation.  In reaching this decision, the Board 
emphasizes that the veteran reported that she had been found 
disabled due to unrelated medical problems in the past by 
SSA, and that she is no longer considered disabled by that 
Agency.  Further, she has been able to study at a local Bible 
college and perform missionary work for her church in her 
community on a frequent basis.  She has not been hospitalized 
for her chronic low back problems, nor has the low back 
condition been shown to have prevented her from performing 
her church work or driving.  Given these facts, it is clear 
that the veteran's service-connected low back problem has not 
caused marked interference with her earning capacity.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation of 20 percent for residuals of back injury with 
herniated nucleus pulposus, L4-5 and L5-S1, with traumatic 
arthritis, is granted, subject to the laws governing the 
award of monetary benefits.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

